

EIGHTH AMENDMENT TO CREDIT AGREEMENT




THIS EIGHTH AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), dated June 29,
2007, is made and entered into on the terms and conditions hereinafter set
forth, by and among I-TRAX, INC., a Delaware corporation (the "Borrower"), the
Subsidiaries of the Borrower who are parties to the Credit Agreement (as
hereinafter defined) as guarantors (the "Guarantors"), the several lenders who
are parties to the Credit Agreement as lenders (the "Lenders"), and BANK OF
AMERICA, N.A., a national banking association ("Bank of America"), as
administrative agent for the Lenders and the Issuing Bank (in such capacity, the
"Administrative Agent") and as Issuing Bank.




RECITALS:


1.           Pursuant to a Credit Agreement dated as of March 19, 2004, among
the Borrower, the Guarantors, the Lenders and Bank of America, as Administrative
Agent and as Issuing Bank, as heretofore amended by a First Amendment to Credit
Agreement dated June 1, 2004, a Second Amendment to Credit Agreement dated
July 1, 2004, a Third Amendment to Credit Agreement dated August 12, 2004, a
Fourth Amendment to Credit Agreement dated October 27, 2004, a Fifth Amendment
to Credit Agreement dated March 31, 2005, a Sixth Amendment to Credit Agreement
dated June 29, 2005, and a Seventh Amendment to Credit Agreement dated May 4,
2006, among the Borrower, the Guarantors, the Lenders and Bank of America, as
Administrative Agent and as Issuing Bank (as the same heretofore has been or
hereafter may be further amended, restated, supplemented, extended, renewed,
replaced or otherwise modified from time to time, the "Credit Agreement"), the
Lenders agreed to make Loans to the Borrower and to purchase participations in
Letters of Credit issued for the account of the Borrower, and the Issuing Bank
agreed to issue such Letters of Credit, all as more specifically described in
the Credit Agreement.


2.           The parties hereto desire to amend the Credit Agreement in certain
respects as more particularly hereinafter set forth.




AGREEMENTS:


NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, and for other good and valuable consideration, the
receipt and sufficiency of all of which are hereby acknowledged, the parties
hereto agree as follows:
 
 

 
 
 

--------------------------------------------------------------------------------

 
1.  Amendment of Section 1.1.  Section 1.1 of the Credit Agreement is hereby
amended by inserting the following new definitions in the appropriate locations
according to alphabetical order, or by amending and restating existing
definitions to read as indicated, as applicable:


"Annual Permitted Acquisition Limit" shall mean $10,000,000; provided, however,
that not more than $5,000,000 of such amount shall consist of consideration that
is not common Capital Stock of the Borrower.


"Applicable Base Rate Margin" shall mean the margin to be added to the Base Rate
for purposes of determining the interest rate(s) applicable to Base Rate Loans
from time to time, which shall be determined as provided in Section 2.15.


"Base Rate Loans" shall mean Loans bearing interest at rates determined by
reference to the Base Rate.


"Credit Facility Base" shall mean, as of any date of determination, an amount
equal to eighty percent (80%) of Eligible Accounts.


"Credit Facility Base Certificate" shall mean a certificate of a Responsible
Officer of the Borrower, substantially in the form of Exhibit 1.1B to the Eighth
Amendment, duly completed, regarding the calculation of the Credit Facility
Base.


"Defaulting Lender" shall mean any Lender that (a) has failed to fund any
portion of the Loans or participations in Letter of Credit Liabilities required
to be funded by it hereunder, within one Business Day of the date required to be
funded by it hereunder, (b) has otherwise failed to pay over to the
Administrative Agent or any other Lender any other amount required to be paid by
it hereunder within one Business Day of the date when due, unless the subject of
a good faith dispute, or (c) has been deemed insolvent or become the subject of
a bankruptcy or insolvency case or proceeding.


"Eighth Amendment" shall mean the Eighth Amendment to Credit Agreement dated
June 29, 2007, among the Borrower, the Guarantors, the Lenders and Bank of
America, as Administrative Agent and as Issuing Bank.


"Eligible Accounts" shall mean, as of any date of determination, accounts of the
Borrower and the Guarantors, excluding:


(a)           any account that does not represent a complete bona fide
transaction fully earned by performance and requiring no further action to make
such account payable by the account debtor;


(b)           any account for which the invoice therefor has not been delivered;


(c)           any account not payable in Dollars;
 
 
 

 
 
-2-

--------------------------------------------------------------------------------

 
 
(d)           [reserved];


(e)           any account due from (i) any Subsidiary or Affiliate of the
Borrower or (ii) any employee, agent or representative of the Borrower or any of
its Subsidiaries or Affiliates;


(f)           any account with respect to all or part of which a check,
promissory note, draft, trade acceptance or other instrument for the payment of
money has been presented for payment and returned uncollected for any reason;


(g)           any account as to which any one or more of the following events
has occurred with respect to the applicable account debtor:  the filing by or
against such account debtor of a request or petition for liquidation,
reorganization, arrangement, adjustment of debts, adjudication as a bankrupt, or
other relief under the bankruptcy, insolvency, or similar laws of the United
States of America, any state or territory thereof, or any foreign jurisdiction;
the making of any general assignment by such account debtor for the benefit of
creditors, or the appointment of a receiver or trustee for such account debtor
or for any of the assets of such account debtor; the inability to pay or the
nonpayment by such account debtor of its debts generally as they become due; or
the cessation of the business of such account debtor as a going concern;
provided that this clause (g) shall not apply to any billed account of a
debtor-in-possession in a case under Chapter 11 of Title 11 of the United States
Code that has received court-approved debtor-in-possession financing, if such
account arises from the sale of goods or the provision of services to such
debtor subsequent to the filing of the petition for relief in the case;


(h)           any account due from an account debtor incorporated under the laws
of any jurisdiction other than the United States of America or any state thereof
or whose principal place of business or a substantial portion of whose assets is
located outside of the United States of America;


(i)           any account that remains unpaid for more than 150 days after the
date of the original invoice or is past due by more than 120 days;


(j)           [reserved];


(k)           any account with respect to which there is any unresolved dispute,
defense, offset or counterclaim with or by the respective account debtor, but
only to the extent of the amount shown to be due on the invoice(s) with respect
to which there is any dispute;


(l)           any account as to which either (i) the perfection, enforceability
or validity of the Administrative Agent's security interest in such account, or
(ii) the Administrative Agent's right or ability to obtain direct payment of the
proceeds of such account, is governed by any federal or state statutory
requirements other than those of the UCC (including the Federal Assignment of
Claims Act, 31 U.S.C. § 3727);
 
 
 
 
-3-

--------------------------------------------------------------------------------

 

 
(m)           any account as to which (i) the Administrative Agent does not have
a valid and enforceable first priority security interest, subject to no other
Liens other than Permitted Liens or (ii) there exists any material regulatory,
administrative or judicial obstacles to the Administrative Agent's direct
enforcement of the account against the account debtor or (iii) the
Administrative Agent does not have a right of direct payment upon an Event of
Default;


(n)           any account that has not been created in the ordinary course of
business; and


(o)           [reserved].


"Eligible FF&E" – Not applicable.


"Eurodollar Loans" shall mean Loans bearing interest at rates determined by
reference to the Eurodollar Rate.


"Excluded Prepayment Transaction" shall mean (1) the incurrence of any
Indebtedness in accordance with subsections 9.1 (a), (b), (c), (d), (g), (h) or
(i), (2) the incurrence of Subordinated Indebtedness permitted by this
Agreement, the proceeds of which are used in compliance with subsection 9.5(c),
(3) the issuance of any Capital Stock pursuant to subsection 9.6(a), provided
that the proceeds thereof are used in compliance with subsections 9.5(b) or (c)
or as a part of the consideration for a Permitted Acquisition, and (4) the
issuance of any Capital Stock pursuant to any stock option, stock incentive or
similar plan of the Borrower.


"Funded Indebtedness to EBITDA Ratio" shall mean, for the Borrower and its
Subsidiaries on a consolidated basis, calculated as of any date of determination
for the Last Four Fiscal Quarters after giving Pro Forma Effect to any relevant
transaction occurring during such period, the ratio of Consolidated Funded
Indebtedness to EBITDA.


"Individual Permitted Acquisition Limit" shall mean $5,000,000; provided,
however, that not more than $2,500,000 of such amount shall consist of
consideration that is not common Capital Stock of the Borrower.


"Interest Payment Date" shall mean, (a) with respect to any Base Rate Loan,
January 1, April 1, July 1 and October 1 of each year, commencing on the first
such date after the applicable Funding Date, and (b) with respect to any
Eurodollar Loan, the last day of the Interest Period applicable to such Loan;
provided, however, that with respect to any Interest Period of six (6) months
"Interest Payment Date" also shall include the day that is three (3) months
after the day on which that Interest Period commenced.
 
 
 
 
-4-

--------------------------------------------------------------------------------

 

 
"Maintenance Capital Expenditure Adjustment" shall mean, for the Borrower and
its Subsidiaries on a consolidated basis, as of any date of determination, an
amount equal to $1,500,000.


"Notice of Borrowing" shall mean (a) a notice substantially in the form of
Exhibit 2.2.4 with respect to a proposed Borrowing of Term Loans, and (b) a
notice substantially in the form of Exhibit 2.3.4 with respect to a proposed
Borrowing of Revolving Loans or Swingline Loans (conformed appropriately, in the
case of Swingline Loans).


"Permitted Acquisition" shall mean any Asset Acquisition by the Borrower or any
Guarantor with respect to which (a) the Borrower and the Guarantors shall have
complied with the provisions of Section 8.2.7, (b) the Borrower or a Guarantor
is the surviving entity in the transaction, (c) all assets acquired in the
transaction are held or acquired by the Borrower or a Guarantor, (d) at the time
of such Asset Acquisition and after giving Pro Forma Effect thereto and to any
other relevant transaction occurring during the then most recent twelve (12)
month period, no Default shall have occurred or be continuing or would result
therefrom, and (e) the aggregate consideration paid or to be paid in connection
with such Asset Acquisition, inclusive of all Indebtedness incurred or assumed,
(i) will not exceed the Individual Permitted Acquisition Limit and (ii) when
combined with the aggregate consideration paid or to be paid (inclusive of all
Indebtedness incurred or assumed) in connection with all other Asset
Acquisitions by the Borrower and the Guarantors occurring during the twelve (12)
month period immediately preceding such Asset Acquisition, will not exceed the
Annual Permitted Acquisition Limit.


"Pro Forma Effect" shall mean, in making any calculation of the Funded
Indebtedness to EBITDA Ratio for purposes of Section 2.15 or any calculation
hereunder necessary to determine whether the Borrower is in compliance with
Section 10.1.4 or whether a Default would result from any Asset Acquisition,
(1) any Disposition of any asset(s) of the Borrower or any of the other Credit
Parties made during the twelve (12) month period ending on and including the
date of determination, other than a Disposition permitted by subsections 9.3(a),
(b) or (d), and any corresponding repayment or incurrence of Indebtedness, shall
be assumed to have occurred on the first day of such period, and (2) any Asset
Acquisition made during the twelve (12) month period ending on and including the
date of determination, and any corresponding repayment or incurrence of
Indebtedness, shall be assumed to have occurred on the first day of such period;
provided that the Administrative Agent has been furnished with annual audited
financial statements or interim financial statements regarding such Asset
Acquisition that are in sufficient detail to provide a basis for determining the
Pro Forma Effect thereof and that otherwise are in form and substance and
prepared by Persons satisfactory to the Administrative Agent.


"Requisite Lenders" shall mean, as of any date of determination, Lenders holding
in the aggregate more than fifty percent (50%) of (a) the Revolving Credit
Commitments, the Swingline Commitment and the outstanding Term Loans or (b) if
the Revolving Credit Commitments and the Swingline Commitment have been
terminated, the outstanding Loans, Letter of Credit Liabilities and
participations therein.  The Revolving Credit Commitments of, Swingline
Commitment of and the outstanding Term Loans held or deemed held by, any
Defaulting Lender shall be excluded for purposes of making a determination of
Requisite Lenders.
 
 
 
 
-5-

--------------------------------------------------------------------------------

 

 
"Revolving Credit Maturity Date" shall mean July 1, 2009.


"Swingline Commitment" shall mean the commitment of the Swingline Lender to make
Swingline Loans pursuant to Section 2.4.


"Swingline Commitment Period" shall mean that period commencing on the date on
which the Eighth Amendment becomes effective and continuing to, but not
including, the Revolving Credit Maturity Date.


"Swingline Facility" shall mean the credit facility provided by the Swingline
Lender pursuant to the Swingline Commitment as more particularly set forth in
Section 2.4.


"Swingline Lender" shall mean Bank of America and any other financial
institution that, subject to approval by the Administrative Agent and the
Borrower, agrees to become a party to this Agreement and to make Swingline Loans
pursuant to Section 2.4.  As used herein and in the other Loan Documents,
"Lender" shall include the Swingline Lender except to the extent that the
context requires otherwise.


"Swingline Loans" shall mean the loans made to the Borrower by the Swingline
Lender pursuant to Section 2.4.


"Swingline Note" shall mean the promissory note, in substantially the form of
Exhibit 2.10C to the Eighth Amendment, executed by the Borrower in favor of the
Swingline Lender, evidencing the indebtedness of the Borrower to the Swingline
Lender in connection with the Swingline Loans.


2.  Amendment of Section 2.1.1.  Subsection (c) of Section 2.1.1 of the Credit
Agreement is hereby amended by deleting the words "and Swingline Loans".


3.  Amendment of Section 2.1.2.  Section 2.1.2 of the Credit Agreement is hereby
amended by deleting the words and punctuation "Swingline Loans,".


4.  Amendment of Section 2.1.3.  Section 2.1.3 of the Credit Agreement is hereby
amended to read as follows:


2.1.3.                      Mandatory Reductions of Commitments.  Any Net Cash
Proceeds or Reinvestment Prepayment Amount, as the case may be, not applied to
the repayment of Term Loans pursuant to paragraph (3) or paragraph (4) of
subsection 3.1.2(c) shall be applied to the permanent reduction of the Swingline
Commitment so long as any portion of the Swingline Commitment remains in effect
and thereafter to the permanent reduction of the Revolving Credit Commitments so
long as any portion of the Revolving Credit Commitments remains in effect.  Any
reduction of the Swingline Commitment pursuant to this Section 2.1.3 shall be
applied to scheduled reductions of the Swingline Commitment pursuant to
subsection 2.4.1(a), in direct order of the scheduled reductions, to the extent
not previously so applied.  In connection with any reduction of the Swingline
Commitment or the Revolving Credit Commitment as aforesaid, the Borrower shall
prepay Swingline Loans and Revolving Loans as and to the extent required by
paragraph (2) of subsection 3.1.2(c).  If after any such prepayment of Revolving
Loans the aggregate principal amount of Letter of Credit Liabilities then
outstanding exceeds the amount of the Revolving Credit Commitments as so
reduced, the Borrower shall, to the extent of the balance of such excess,
replace outstanding Letters of Credit or deposit an amount in immediately
available funds in a Collateral Account established with the Administrative
Agent in accordance with the procedures specified in Section 11.3 in the same
manner as if an Event of Default had occurred and was continuing.  After the
Revolving Credit Commitments have been reduced to zero and all Obligations have
been satisfied, any remaining amounts shall be paid to or retained by the
Borrower or such other Person as shall be lawfully entitled thereto.
 
 
 
 
-6-

--------------------------------------------------------------------------------

 

 
5.  Amendment of Section 2.3.1.  Section 2.3.1 of the Credit Agreement is hereby
amended to read as follows:


2.3.1.                      Commitment to Make Revolving Loans.  Subject to all
of the terms and conditions of this Agreement (including the conditions set
forth in Sections 6.1 and 6.2) and in reliance upon the representations and
warranties of the Borrower set forth herein, each Lender holding a Revolving
Credit Commitment hereby severally agrees to make Revolving Loans to the
Borrower from time to time during the Revolving Credit Commitment Period, in
amounts up to its Percentage of the aggregate Revolving Credit Commitments, for
the purposes identified in Section 2.12; provided, however, that:


(a)           the aggregate principal amount of the Revolving Loans made by any
Lender that are outstanding at any time shall not exceed such Lender's Revolving
Credit Commitment,


(b)           the aggregate principal amount of the Revolving Loans made by all
Lenders that are outstanding at any time shall not exceed the Revolving Credit
Commitments then in effect, and


(c)           the aggregate principal amount of the Revolving Loans and Letter
of Credit Liabilities that are outstanding at any time shall not exceed the
Credit Facility Base.


Each Lender's Revolving Credit Commitment shall expire upon the expiration of
the Revolving Credit Commitment Period, and all Revolving Loans shall be paid in
full no later than the Revolving Credit Maturity Date.
 
 
 
 
-7-

--------------------------------------------------------------------------------

 

 
6.  Amendment of Section 2.4.  Section 2.4 of the Credit Agreement is hereby
amended to read as follows:


2.4           Swingline Loans.


2.4.1.                      Amount of Swingline Commitment.  The initial amount
of the Swingline Commitment is $5,000,000, subject to reduction as follows:


(a)            On April 1, 2008 and on the first day of each succeeding July,
October, January and April thereafter, the amount of the Swingline Commitment as
then in effect shall be reduced by $312,500.


(b)           The Borrower shall have the right, at any time and from time to
time, to terminate in whole or permanently reduce in part, without premium or
penalty, the Swingline Commitment in an amount up to the amount by which the
Swingline Commitment exceeds the aggregate amount of the then outstanding
Swingline Loans.  The Borrower shall give not less than ten (10) Business Days'
prior written notice to the Administrative Agent and the Swingline Lender
designating the date (which shall be a Business Day) of such termination or
reduction and the amount of any reduction.  Such termination or reduction of the
Swingline Commitment shall be effective on the date specified in the Borrower's
notice.  Any such reduction of the Swingline Commitments shall be in a minimum
amount of $500,000 and in integral multiples of $100,000.  Any reduction of the
Swingline Commitment pursuant to this subsection (b) shall be applied to the
scheduled reductions of the Swingline Commitment pursuant to the preceding
subsection (a), in direct order of the scheduled reductions, to the extent not
previously so applied.


2.4.2                      Commitment to Make Swingline Loans.  Subject to all
of the terms and conditions of this Agreement (including the conditions set
forth in Sections 6.1 and 6.2 and the limitations set forth in Section 2.3.1),
and in reliance upon the representations and warranties of the Borrower set
forth herein, the Swingline Lender hereby agrees to make Swingline Loans to the
Borrower from time to time during the Swingline Commitment Period, for the
purposes identified in Section 2.12, in an aggregate principal amount at any
time outstanding not to exceed the amount of the Swingline Commitment at such
time.  Swingline Loans may be Eurodollar Loans or Base Rate Loans.  The
Swingline Lender's commitment to make Swingline Loans as provided in this
Section 2.4 shall expire upon the expiration of the Swingline Commitment Period,
and all Swingline Loans shall be paid in full no later than the Revolving Credit
Maturity Date.


2.4.3                      Revolving Credit; Minimum Borrowings.  Amounts
borrowed by the Borrower under the Swingline Commitment may be prepaid and
reborrowed from time to time during the Swingline Commitment Period.  The amount
of the Swingline Loan made on any Funding Date shall be in a minimum amount of
$500,000 and in integral multiples of $100,000 in excess of that amount.
 
 
 
 
-8-

--------------------------------------------------------------------------------

 

 
2.4.4                      Notice of Borrowing.


(a)           Delivery of Notice.  Whenever the Borrower desires to borrow under
Section 2.4, it shall deliver to the Swingline Lender a Notice of Borrowing no
later than 11:00 a.m. (Central time) on the proposed Funding Date (in the case
of Base Rate Loans) or three (3) Business Days in advance of the proposed
Funding Date (in the case of Eurodollar Loans).  The Notice of Borrowing shall
specify (i) the proposed Funding Date (which shall be a Business Day), (ii) the
amount of the proposed Borrowing, (iii) whether the proposed Borrowing shall be
in the form of Base Rate Loans or Eurodollar Loans, and (iv) in the case of
Eurodollar Loans, the requested Interest Period.  In lieu of delivering a Notice
of Borrowing, the Borrower may give the Swingline Lender telephonic notice by
the required time of notice of any proposed Borrowing under this Section 2.4.4;
provided, however, that such notice shall be promptly confirmed in writing by
delivery of a Notice of Borrowing to the Swingline Lender on or prior to the
Funding Date of the requested Swingline Loan.  The execution and delivery of
each Notice of Borrowing shall be deemed a representation and warranty by the
Borrower that the requested Swingline Loan may be made in accordance with, and
will not violate the requirements of, this Agreement, including those set forth
in Sections 2.4.1 and 2.4.2.


(b)           No Liability for Telephonic Notices.  The Swingline Lender shall
not incur any liability to the Borrower in acting upon any telephonic notice
given pursuant to this Section 2.4.4 that the Swingline Lender believes in good
faith to have been given by a duly authorized officer or other person authorized
to borrow on behalf of the Borrower or for otherwise acting in good faith under
this Section 2.4.4 and, upon the funding of a Swingline Loan by the Swingline
Lender in accordance with this Agreement pursuant to any telephonic notice, the
Borrower shall have effected a Borrowing of a Swingline Loan hereunder.


(c)           Notice Irrevocable.  A Notice of Borrowing for Eurodollar Loans
(or a telephonic notice in lieu thereof) shall be irrevocable on and after the
related Interest Rate Determination Date, and the Borrower shall be bound to
make a Borrowing in accordance therewith.


2.4.5                      Disbursement of Funds.  Not later than 2:00 p.m.,
Central time, on the Business Day of the proposed Borrowing of a Swingline Loan,
the Swingline Lender shall make the proceeds of the requested Swingline Loan
available to the Borrower at the office of the Swingline Lender by crediting an
account of the Borrower maintained at such office that has been designated for
such purpose in writing by the Borrower to the Swingline Lender.
 
 
 
 
-9-

--------------------------------------------------------------------------------

 

 
7.  Amendment of Section 2.8.1.  Section 2.8.1 of the Credit Agreement is hereby
amended to read as follows:




2.8.1.                      Interest Rate on Loans.  Subject to Section 2.8.3,
the unpaid principal balances of the Loans shall bear interest from their
respective Funding Dates through maturity (whether by acceleration or otherwise)
(including post-petition interest in any case or proceeding under applicable
bankruptcy laws) at a rate determined by reference to the Base Rate or the
Eurodollar Rate.  The applicable basis for determining the rate of interest for
Loans shall be selected by the Borrower at the time a Notice of Borrowing is
given pursuant to Section 2.2.4 or Section 2.3.4 or at the time a Notice of
Conversion/Continuation is given pursuant to Section 2.9.2.  If on any day any
Loan is outstanding with respect to which notice has not been delivered to the
Administrative Agent in accordance with the terms of this Agreement specifying
the basis for determining the rate of interest, then for that day such Loan
shall bear interest determined by reference to the Base Rate.  The Loans shall
bear interest as follows:


(a)           if a Base Rate Loan, then at a fluctuating rate per annum equal to
the sum of the Base Rate, as it varies from time to time, plus the Applicable
Base Rate Margin; or


(b)           if a Eurodollar Loan, then at a rate per annum equal to the sum of
the Eurodollar Rate plus the Applicable Eurodollar Rate Margin.


8.  Amendment of Section 2.12(b).  Clause (3) of Section 2.12(b) is hereby
amended by adding the words "Permitted Acquisitions and" immediately prior to
the words "the making of Capital Expenditures".


9.  Amendment of Section 2.13.3.  The first sentence of Section 2.13.3 is hereby
amended to read as follows:


The Borrower agrees to pay (a) to the Administrative Agent, for distribution to
the Lenders holding Revolving Credit Commitments in proportion to their
respective Percentages, during the Revolving Credit Commitment Period, annual
commitment fees equal to the average of the daily unused portion of the
Revolving Credit Commitments (i.e., the aggregate amount of the Revolving Credit
Commitments less the aggregate amount of Revolving Loans and Letter of Credit
Liabilities outstanding) multiplied by the Applicable Commitment Fee Percentage,
and (b) to the Swingline Lender, during the Swingline Commitment Period, an
annual commitment fee equal to the average of the daily unused portion of the
Swingline Commitment (i.e., the amount of the Swingline Commitment less the
aggregate amount of Swingline Loans outstanding) multiplied by the Applicable
Commitment Fee Percentage (such fees payable in respect of the Revolving Credit
Commitments and the Swingline Commitment being referred to herein as "Commitment
Fees").
 
 
 
 
-10-

--------------------------------------------------------------------------------

 

 
10.  Amendment of Section 2.15.  Section 2.15 of the Credit Agreement is hereby
amended to read as follows:


2.15           Interest and Fees Margins.  For purposes of interest and fee
computations hereunder involving the Applicable Base Rate Margin, the Applicable
Eurodollar Rate Margin, the Applicable Letter of Credit Fee Percentage and the
Applicable Commitment Fee Percentage, such margins and percentages shall be
determined as follows:


Tier
 
Applicable
Eurodollar Rate
Margin
 
Applicable
Base Rate
Margin
 
Applicable
Letter of
Credit Fee
Percentage
 
Applicable
Commitment
Fee
Percentage
                 
1
 
1.250%
 
0.000%
 
1.250%
 
0.300%
2
 
1.625%
 
0.000%
 
1.625%
 
0.300%
3
 
2.000%
 
0.250%
 
2.000%
 
0.375%



Except as expressly hereinafter provided, the applicable tier at any time shall
be determined with reference to the Borrower's Funded Indebtedness to EBITDA
Ratio, as follows:


Tier                  Funded Indebtedness to EBITDA Ratio


  1                      Less than 1.50 to 1.00


  2                      Greater than or equal to 1.50 to 1.00 but less than
2.25 to 1.00


  3                      Equal to or greater than 2.25


From the date hereof to but not including the first Pricing Tier Determination
Date occurring after June 30, 2007, Tier 2 shall be applicable.  Any adjustment
in the margins set forth above shall take effect on the first Pricing Tier
Determination Date following the Fiscal Quarter as of the end of which such
ratio was calculated; provided, however, that following any failure of the
Borrower to deliver to the Administrative Agent any of the financial statements,
financial reports, certificates or other financial information required by
Section 8.1.1 or Section 8.1.2 in a timely manner and until such failure is
cured or corrected, and without limitation of or prejudice to any other right or
remedy of the Administrative Agent, the Lenders or the Issuing Bank in respect
of such failure, Tier 3 shall be applicable.
 
 
 
-11-

--------------------------------------------------------------------------------

 

 
11.  Amendment of Subsection 3.1.2.


(a)  Subsection (b)(1) of Section 3.1.2 of the Credit Agreement is hereby
amended to read as follows:


(1)           The Borrower may prepay Swingline Loans, in whole or in part, at
any time and from time to time.  Except to the extent that repayment of
Swingline Loans is being administered through an automated cash management
system mutually approved in writing by the Borrower and the Administrative
Agent, (A) the Borrower shall give the Administrative Agent written notice (or
telephonic notice confirmed in writing) not later than 11:00 a.m. (Central time)
on the Business Day of any proposed prepayment of Base Rate Loans and not less
than three (3) Business Days' prior written notice (or telephonic notice
confirmed in writing) with respect to any proposed prepayment of Eurodollar
Loans (each of which notices the Administrative Agent will promptly transmit to
each Lender in writing, or by telephone confirmed in writing), and (B) Swingline
Loans shall be prepaid in whole, or in part in integral multiples of
$100,000.  Notwithstanding the foregoing, (A) Eurodollar Loans may only be
prepaid in part if, after such prepayment, the unpaid portion of such Loans
shall have aggregate minimum balances of $500,000, and (B) in connection with
any prepayment of Eurodollar Loans, the Borrower shall pay to the Administrative
Agent, for distribution to the Lenders, the accrued interest on such Eurodollar
Loans required to be paid pursuant to Section 3.1.1 and any amounts required to
be paid pursuant to Section 3.4.5.


(b)  Subsections (c)(1) through (c)(5) of Section 3.1.2 of the Credit Agreement
are hereby amended to read as follows:


(1)           [Reserved.].


(2)           The Borrower shall prepay Loans as and to the extent necessary so
that at no time will (A) the aggregate principal amount of Swingline Loans
outstanding exceed the Swingline Commitment in effect at such time, (B) the
aggregate principal amount of Term Loans, Revolving Loans and Letter of Credit
Liabilities outstanding exceed the Commitments in effect at such time, and
(C) any applicable limits specified in Section 2.3.1, Section 2.4.1,
Section 2.4.2 or Section 2.5.1 be exceeded.  Any prepayments made by the
Borrower in respect of Term Loans pursuant to this paragraph (2) shall be
applied first to outstanding Term Loans that are Base Rate Loans, to the full
extent thereof, in inverse order of maturity, and next to Term Loans that are
Eurodollar Loans, to the full extent thereof, in inverse order of maturity.  Any
prepayments made by the Borrower in respect of Swingline Loans pursuant to this
paragraph (2) shall be applied first to outstanding Swingline Loans that are
Base Rate Loans, to the full extent thereof, and next to outstanding Swingline
Loans that are Eurodollar Loans, to the full extent thereof.  Any prepayments
made by the Borrower in respect of Revolving Loans pursuant to this
paragraph (2) shall be applied first to outstanding Revolving Loans that are
Base Rate Loans, to the full extent thereof, and next to outstanding Revolving
Loans that are Eurodollar Loans, to the full extent thereof.
 
 
 
 
-12-

--------------------------------------------------------------------------------

 

 
(3)           If on any date any Capital Stock shall be issued or Indebtedness
shall be incurred by the Borrower or any of the other Credit Parties other than
pursuant to an Excluded Prepayment Transaction, then an amount equal to 100% of
the Net Cash Proceeds thereof shall be applied on such date to the prepayment of
outstanding Term Loans to the full extent thereof and thereafter to the
reduction of the Swingline Commitment and the Revolving Credit Commitments and
the repayment of outstanding Swingline Loans and Revolving Loans as set forth in
subsection 2.1.3.


(4)           If on any date the Borrower or any Guarantor shall receive Net
Cash Proceeds from any Asset Sale or Recovery Event then, unless a Reinvestment
Notice shall have been delivered previously to the Administrative Agent in
respect thereof, such Net Cash Proceeds shall be applied on such date to the
prepayment of outstanding Term Loans to the full extent thereof and thereafter
to the reduction of the Swingline Commitment and the Revolving Credit
Commitments and the repayment of Swingline Loans and Revolving Loans as set
forth in subsection 2.1.3; provided that on each Reinvestment Prepayment Date,
an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied to the prepayment of outstanding
Term Loans to the full extent thereof and thereafter to the reduction of the
Swingline Commitment and the Revolving Credit Commitments and the repayment of
Swingline Loans and Revolving Loans as set forth in subsection 2.1.3.


(5)           Prepayments of Loans pursuant to the preceding paragraphs (3) and
(4) shall be applied first to outstanding Term Loans that are Base Rate Loans,
to the full extent thereof, in inverse order of maturity, next to outstanding
Term Loans that are Eurodollar Loans, to the full extent thereof, in inverse
order of maturity, next to outstanding Swingline Loans that are Base Rate Loans,
to the full extent thereof, next to outstanding Swingline Loans that are
Eurodollar Loans, to the full extent thereof, next to outstanding Revolving
Loans that are Base Rate Loans, to the full extent thereof, and finally to
outstanding Revolving Loans that are Eurodollar Loans, to the full extent
thereof.
 
 
 
 
-13-

--------------------------------------------------------------------------------

 

 
12.  Amendment of Section 8.2.  Section 8.2.7 of the Credit Agreement is hereby
renumbered as Section 8.2.9, and the following new Sections 8.2.7  and 8.2.8 are
hereby inserted immediately prior thereto:


8.2.7.                      Asset Acquisitions.  Not later than thirty (30) days
prior to the consummation of any Asset Acquisition, notice of the pendency of
such Asset Acquisition, and not later than ten (10) Business Days prior to the
consummation of such Asset Acquisition, the following:


(a)           a reasonably detailed description of the operating profile for the
assets to be acquired in such Asset Acquisition, and


(b)           a reasonably detailed description of the terms and conditions of
such Asset Acquisition, including the proposed purchase price and the manner and
structure of payment(s), accompanied by copies of the then-current drafts of the
proposed acquisition agreement(s), and


(c)           copies of financial statements for the Person owning the assets to
be acquired or in which Capital Stock is being purchased in the transaction for
the two (2) most recent fiscal years, if available, and for any subsequent
interim accounting periods, if available, and


(d)           a certificate duly executed by a Responsible Officer of the
Borrower, in form satisfactory to the Administrative Agent, certifying that no
Default has occurred and is continuing or will result from such Asset
Acquisition, certifying that after giving Pro Forma Effect to such Asset
Acquisition and to any other relevant transaction occurring during the then most
recent twelve (12) month period such Responsible Officer reasonably believes
that such Asset Acquisition will not result in a violation of any of the
financial covenants contained herein during the twelve (12) month period
following such Asset Acquisition, and setting forth computations demonstrating
compliance with all financial covenants contained herein as of the end of the
Fiscal Quarter then most recently completed, after giving Pro Forma Effect to
such Asset Acquisition and to any other relevant transaction occurring during
the then most recent twelve (12) month period.


8.2.8.                      Acquisition Documents.  Not later than fifteen (15)
days after the consummation of any Asset Acquisition, copies of the material
executed documents evidencing the transaction.


13.  Amendment of Section 8.21.  Section 8.21 of the Credit Agreement is hereby
amended by deleting "Haywood D. Cochrane, Jr. – Vice Chairman", and substituting
in lieu thereof "R. Dixon Thayer – Chief Executive Officer".


14.  Amendment of Section 9.4.  Section 9.4 of the Credit Agreement is hereby
amended by (a) deleting the word "and" at the end of clause (i), (b) relettering
clause (j) as clause (l), and (c) inserting the following new clauses (j) and
(k) immediately prior to relettered clause (l):
 
 
 
 
-14-

--------------------------------------------------------------------------------

 

 
(j)           Investments consisting of Permitted Acquisitions;


(k)           Investments consisting of amounts potentially due from a seller of
assets in a Permitted Acquisition that (i) relate to customary post-closing
adjustments with respect to accounts receivable, accounts payable and similar
items typically subject to post-closing adjustments in similar transactions, and
(ii) at the time made or incurred are reasonably expected to be outstanding for
a period of one hundred eighty (180) days or less following the closing of such
Permitted Acquisition;


15.  Amendment of Section 9.7.  Section 9.7 of the Credit Agreement is hereby
amended by (a) inserting the words "other than a Permitted Acquisition" after
the words "Asset Acquisition" in clause (c), and (b) inserting the following new
clause (1) as the first clause of the proviso and relettering subsequent clauses
accordingly:


(1)           notwithstanding clause (a) of this Section 9.7, the merger,
consolidation or amalgamation of any Subsidiary of the Borrower with any other
Person as the method by which a Permitted Acquisition is accomplished shall be
permitted, provided that either (A) the Borrower or such Subsidiary is the
surviving entity in the transaction, or (B) such Person is the surviving entity
in the transaction and has complied with the provisions of Section 8.18 prior to
or contemporaneously with the consummation of the transaction;


16.  Amendment of Section 9.8.  Section 9.8 of the Credit Agreement is hereby
amended to read as follows:


9.8           Capital Expenditures.  Make or commit to make Capital Expenditures
in an aggregate amount exceeding $5,000,000 in any Fiscal Year, excluding
Capital Expenditures fully reimbursed in cash by its customer (without any
corresponding obligation by the Borrower or any of its Subsidiaries) within
sixty (60) days of the making of such Capital Expenditures.


17.  Amendment of Section 10.1.1.  Section 10.1.1 of the Credit Agreement is
hereby amended to read as follows:


10.1.1.                      [Reserved.]


18.  Amendment of Section 10.1.2.  Section 10.1.2 of the Credit Agreement is
hereby amended to read as follows:


10.1.2.                      [Reserved.]
 
 
 
 
-15-

--------------------------------------------------------------------------------

 

 
19.  Amendment of Section 10.1.3.  Section 10.1.3 of the Credit Agreement is
hereby amended to read as follows:


10.1.3.  Fixed Charge Coverage Ratio.  Permit the Fixed Charge Coverage Ratio as
of the end of any Fiscal Quarter to be less than 1.25 to 1.00.


20.  Amendment of Section 10.1.4.  Section 10.1.4 of the Credit Agreement is
hereby amended to read as follows:


10.1.4.                      Minimum EBITDA.  Permit EBITDA for each period
indicated below, calculated after giving Pro Forma Effect to any relevant
transaction occurring during such period, to be less than the amount specified
for such period:


Period
Minimum EBITDA
   
January 1, 2007 – June 30, 2007
$ 3,365,000
April 1, 2007 – September 30, 2007
  3,400,000
April 1, 2007 – December 31, 2007
  4,665,000
Last Four Fiscal Quarters ending March 31, 2008
  6,040,000
Last Four Fiscal Quarters ending June 30, 2008
  5,830,000
Last Four Fiscal Quarters ending September 30, 2008
  6,505,000
Last Four Fiscal Quarters ending December 31, 2008
  7,185,000
Last Four Fiscal Quarters ending March 31, 2009
  7,185,000



21.  Amendment of Section 10.1.5.  Section 10.1.5 of the Credit Agreement is
hereby amended to read as follows:


10.1.5.  Minimum Net Worth.  Permit Consolidated Net Worth as of the end of any
Fiscal Quarter ending on or after June 30, 2007 to be less than the sum of
(a) $61,296,000, plus (b) seventy-five percent (75%) of cumulative Consolidated
Net Income for each Fiscal Quarter beginning with the Fiscal Quarter ending
June 30, 2007, without reduction for any losses during any Fiscal Quarter, plus
(c) 100% of the Net Cash Proceeds of any Capital Stock issued by the Borrower or
any of the other Credit Parties (excluding Capital Stock issued by a Credit
Party other than the Borrower to any other Credit Party) subsequent to June 30,
2007; provided, however, that the calculations made pursuant to this
Section 10.1.5 shall be adjusted annually following receipt by the
Administrative Agent of the financial statements furnished pursuant to
Section 8.1.1 in order to take into account customary year-end adjustments to
Consolidated Net Income consistent with the foregoing.


22.  Conditions to Effectiveness.  This Amendment shall be effective only upon
the satisfaction of the following conditions:


(a)  the Borrower, each of the Guarantors, the Administrative Agent, the Issuing
Bank and Requisite Lenders shall have executed and delivered a counterpart of
this Amendment;
 
 
 
-16-

--------------------------------------------------------------------------------

 

 
(b)  the Borrower shall have executed and delivered to the Swingline Lender the
Swingline Note;


(c)  each of the representations and warranties of the Borrower contained in
Section 23 shall be true and correct in all material respects as of the date as
of which all of the other conditions contained in this Section 22 shall have
been satisfied; and


(d)  the Administrative Agent shall have received such documents, instruments,
certificates, opinions and approvals as it reasonably may have requested.


23.  Representations and Warranties of the Borrower and the Guarantors.  As an
inducement to the Lenders, the Issuing Bank and the Administrative Agent to
enter into this Amendment, the Borrower and the Guarantors hereby represent and
warrant that, on and as of the date hereof, and taking into account the
provisions hereof, the representations and warranties contained in the Credit
Agreement and the other Loan Documents are true and correct in all material
respects, except for (a) representations and warranties that expressly relate to
an earlier date, which remain true and correct as of said earlier date,
(b) representations and warranties that have become untrue or incorrect solely
because of changes permitted by the terms of the Credit Agreement and the other
Loan Documents, and (c) the representations and warranties set forth in
paragraphs (a), (d) and (e) of Section 7.5 of the Credit Agreement, as to which
no further representation or warranty is made herein.


24.  Effect of Amendment; Continuing Effectiveness of Credit Agreement and Loan
Documents.


(a)  Neither this Amendment nor any other indulgences that may have been granted
to the Borrower or any Guarantor by the Administrative Agent, the Issuing Bank
or any Lender shall constitute a course of dealing or otherwise obligate the
Administrative Agent, the Issuing Bank or any Lender to modify, expand or extend
the agreements contained herein, to agree to any other amendments to the Credit
Agreement or to grant any consent to, waiver of or indulgence with respect to
any other noncompliance with any provision of the Loan Documents.


(b)  Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to "this Agreement", "hereunder", "hereof" or words of like
import referring to the Credit Agreement, and each reference in the other Loan
Documents to "the Credit Agreement", "thereunder", "thereof" or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified hereby.  This Amendment shall constitute a Loan
Document for all purposes of the Credit Agreement and the other Loan Documents.


(c)  Any noncompliance by the Borrower or any Guarantor with any of the
covenants, terms, conditions or provisions of this Amendment shall constitute an
Event of Default.
 
 
 
-17-

--------------------------------------------------------------------------------

 

 
(d)  Except to the extent amended or modified hereby, the Credit Agreement, the
other Loan Documents and all terms, conditions and provisions thereof shall
continue in full force and effect in all respects and shall be construed in
accordance with the modifications of the Credit Agreement effected
hereby.  Without limiting the generality of the foregoing, the Security
Documents and all of the Collateral described therein secure and shall continue
to secure the payment of all Obligations, in each case taking into account the
modifications of the Credit Agreement effected hereby.


25.  Release and Waiver.  The Borrower and the Guarantors hereby stipulate,
acknowledge and agree that they have no claims or causes of action of any kind
whatsoever against any of the Lenders, the Issuing Bank or the Administrative
Agent arising out of or relating in any way to any event, circumstance, action
or failure to act with respect to this Amendment, the Credit Agreement, the
other Loan Documents or any matters described or referred to herein or therein
or otherwise related hereto or thereto.  The Borrower and the Guarantors hereby
release all of the Lenders, the Issuing Bank and the Administrative Agent from
any and all claims, causes of action, demands and liabilities of any kind
whatsoever, whether direct or indirect, fixed or contingent, liquidated or
unliquidated, disputed or undisputed, known or unknown, that the Borrower or any
Guarantor may now or hereafter have and that arise out of or relate in any way
to any event, circumstance, action or failure to act on or before the date of
this Amendment with respect to this Amendment, the Credit Agreement, the other
Loan Documents or any matters described or referred to herein or therein or
otherwise related hereto or thereto.  The release by the Borrower and the
Guarantors herein, together with the other terms and provisions of this
Amendment, are entered into by the Borrower and the Guarantors advisedly and
without compulsion, coercion or duress, the Borrower and the Guarantors having
determined that this Amendment and all of its terms, conditions and provisions
are in the economic best interests of the Borrower and the Guarantors.  The
Borrower and the Guarantors represent that they are entering into this Amendment
freely and with the advice of counsel as to their legal alternatives.


26.  Further Actions.  Each of the parties to this Amendment agrees that at any
time and from time to time upon written request of any other party, it will
execute and deliver such further documents and do such further acts and things
as such other party reasonably may request in order to effect the intents and
purposes of this Amendment.


27.  Counterparts.  This Amendment may be executed in multiple counterparts or
copies, each of which shall be deemed an original hereof for all purposes.  One
or more counterparts or copies of this Amendment may be executed by one or more
of the parties hereto, and some different counterparts or copies executed by one
or more of the other parties.  Each counterpart or copy hereof executed by any
party hereto shall be binding upon the party executing same even though other
parties may execute one or more different counterparts or copies, and all
counterparts or copies hereof so executed shall constitute but one and the same
agreement.  Each party hereto, by execution of one or more counterparts or
copies hereof, expressly authorizes and directs any other party hereto to detach
the signature pages and any corresponding acknowledgment, attestation, witness
or similar pages relating thereto from any such counterpart or copy hereof
executed by the authorizing party and affix same to one or more other identical
counterparts or copies hereof so that upon execution of multiple counterparts or
copies hereof by all parties hereto, there shall be one or more counterparts or
copies hereof to which is(are) attached signature pages containing signatures of
all parties hereto and any corresponding acknowledgment, attestation, witness or
similar pages relating thereto.
 
 
 
-18-

--------------------------------------------------------------------------------

 

 
28.  Miscellaneous.


(a)  This Amendment shall be governed by, construed and enforced in accordance
with the laws of the State of Tennessee, without reference to the conflicts or
choice of law principles thereof.


(b)  The headings in this Amendment and the usage herein of defined terms are
for convenience of reference only, and shall not be construed as amplifying,
limiting or otherwise affecting the substantive provisions hereof.


(c)  All references herein to the preamble, the recitals or sections,
paragraphs, subparagraphs, annexes or exhibits are to the preamble, recitals,
sections, paragraphs, subparagraphs, annexes and exhibits of or to this
Amendment unless otherwise specified.  The words "hereof", "herein" and
"hereunder" and words of similar import, when used in this Amendment, refer to
this Amendment as a whole and not to any particular provision of this Amendment.


(d)  Any reference herein to any instrument, document or agreement, by whatever
terminology used, shall be deemed to include any and all amendments,
modifications, supplements, extensions, renewals, substitutions and/or
replacements thereof as the context may require.


(e)  When used herein, (1) the singular shall include the plural, and vice
versa, and the use of the masculine, feminine or neuter gender shall include all
other genders, as appropriate, (2) "include", "includes" and "including" shall
be deemed to be followed by "without limitation" regardless of whether such
words or words of like import in fact follow same, and (3) unless the context
clearly indicates otherwise, the disjunctive "or" shall include the conjunctive
"and".


 IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.






[Remainder of Page Intentionally Left Blank;
Signature Pages Follow]

   
      
    
 
-19-

--------------------------------------------------------------------------------

 

[Signature Page to Eighth Amendment to Credit Agreement
(I-trax, Inc.) dated June 29, 2007]






BORROWER:




I-TRAX, INC.




By:                      /s/ Frank A. Martin
Name: _____________________________________
Title:                          Chairman                                                      






GUARANTORS:




I-TRAX HEALTH MANAGEMENT SOLUTIONS, INC.,
a Delaware corporation




By:                      /s/ Frank A. Martin
Name: _____________________________________
Title:                          Chairman                                                      




CONTINUUM MANAGEMENT SOLUTIONS, LLC
(formerly I-trax Health Management Solutions, LLC),
a Delaware limited liability company


BY:           I-TRAX, INC., its sole member




By:                      /s/ Frank A. Martin
Name: ________________________________
Title:                          Chairman                                           


 
 
 
 
-20-

--------------------------------------------------------------------------------

 

 
CHD MERIDIAN HEALTHCARE, LLC,
a Delaware limited liability company


BY:           I-TRAX, INC., its sole member




By:                      /s/ Frank A. Martin
Name: ________________________________
Title:                          Chairman                                           




AMERICAN OCCUPATIONAL HEALTH MANAGEMENT, INC.,
a Delaware corporation




By:                      /s/ Frank A. Martin
Name: _____________________________________
Title:                          Chairman                                                      




MEDICENTER, INC.,
an Oklahoma corporation




By:                      /s/ Frank A. Martin
Name: _____________________________________
Title:                          Chairman                                                      




MERIDIAN COMP OF NEW YORK, INC.,
a Delaware corporation




By:                      /s/ Frank A. Martin
Name: _____________________________________
Title:                          Chairman                                                      




CORPORATE HEALTH DIMENSIONS, INC.
a New York corporation




By:                      /s/ Frank A. Martin
Name: _____________________________________
Title:                          Chairman                                                      
 
 
 
 
-21-

--------------------------------------------------------------------------------

 

 


CHDM, INC.
a Delaware corporation




By:                      /s/ Frank A. Martin
Name: _____________________________________
Title:                          Chairman                                                      




CHDM, LLC
an Indiana limited liability company




By:                      /s/ Frank A. Martin
Name: _____________________________________
Title:                          Chairman                                                      

 
-22-

--------------------------------------------------------------------------------

 

[Signature Page to Eighth Amendment to Credit Agreement
(I-trax, Inc.) dated June 29, 2007]




ADMINISTRATIVE AGENT, LENDER, SWINGLINE LENDER AND ISSUING BANK:




BANK OF AMERICA, N.A.




By:                      /s/ H. Hope Walker
       Name: ______________________________________
       Title:                                Vice President
 
 
 
 

     
 
-23-

--------------------------------------------------------------------------------

 
